Citation Nr: 0824493	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to VA compensation for birth defects of a child 
born to a Vietnam veteran.  


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty, but the dates of his 
service are not contained within the temporary record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.
FINDINGS OF FACT

1. It has been reported that the veteran served in the 
Republic of Vietnam and is presumed to have been exposed to 
herbicides.

2. The veteran's daughter, V.G., was born in March 1973 and 
died in February 1974.  The cause of death was cited as 
respiratory failure, due to or as a consequence of ascending 
respiratory paralysis, due to or as a consequence of 
Werdnigg-Hoffman disease.  It was also noted that the child 
had pneumonia in both lung fields.

3. V.G. died prior to the passage of pertinent law and 
effective date.


CONCLUSION OF LAW

There is no legal entitlement to benefits for the veteran's 
daughter for birth defects, claimed to have been the result 
of herbicide exposure. 38 U.S.C.A. §§ 1805, 1815, 5110(g), 
7104(c) (West 2002); 38 C.F.R. §§ 3.114, 3.403(b), 3.814, 
3.815 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA is generally required to notify the claimant of (1) the 
information and evidence that is necessary to substantiate 
the claim; (2) what evidence the claimant is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim.  VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

However, the U.S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim. Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A.   § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Legal Criteria and Analysis

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).  Although the veteran's service personnel 
records have not been included with the temporary record, the 
RO has not contested the veteran's assertions of Vietnam 
service; thus, the Board shall presume their validity.  Since 
the veteran is a Vietnam veteran, exposure to herbicides is 
presumed.  38 C.F.R. §§ 3.307(a), 3.309(e).  The veteran 
maintains that he is entitled to VA compensation because, as 
a result of his Vietnam service, his daughter was born with 
birth defects.  

The veteran's daughter, V.G., was born in March 1973 and died 
in February 1974.  The cause of death was cited as 
respiratory failure, due to or as a consequence of ascending 
respiratory paralysis, due to or as a consequence of 
Werdnigg-Hoffman disease.  It was also noted that the child 
had pneumonia in both lung fields.  There was no mention of 
spina bifida on her death certificate or in the submitted 
medical records.  

The Board finds that the veteran is not entitled to 
compensation under 38 U.S.C.A. § 1805.  The veteran's 
daughter died prior to the passage and effective date of the 
pertinent law and regulations.  There is no basis to award 
benefits prior to the effective date of a law or regulation.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  As noted above, 
spina bifida is the only birth defect that warrants the award 
of monetary benefits based on the herbicide exposure of the 
veteran as a father of that child.  See Jones, supra.  
However, the law clearly provides that the effective date for 
an award of a monetary allowance under 38 U.S.C.A. § 1805 
will be either the date of birth, if the claim is received 
within one year of that date, or the date on which the claim 
was received, but not earlier than October 1, 1997.  See 38 
C.F.R.  § 3.403(b).  The law is clear that the effective date 
of an award of benefits under 38 U.S.C.A. § 1805 cannot be 
earlier than October 1, 1997.  See 38 U.S.C.A.                
§ 5110(g); 38 C.F.R. § 3.114.  Unfortunately, as of that 
date, the veteran's daughter had been deceased for many years 
and there is no statutory authority for the retroactive 
payment of benefits prior to the enactment date of October 1, 
1997. 

The Board notes that the veteran is not entitled to 
compensation under 38 U.S.C.A. §§ 1812, 1815, which provide 
for the payment of a monetary allowance to any eligible child 
of women Vietnam veterans where that child is born with 
certain birth defects.  Furthermore, the only proper claimant 
under the statute is the child, and nothing in the law 
provides for benefits for survivors of deceased offspring.  
Moreover, entitlement to compensation under 38 U.S.C.A. § 
1805 requires a showing that the veteran's child had a 
diagnosis of spina bifida.  The Board notes the veteran's 
contentions that his daughter had spina bifida; however, the 
medical evidence of record does not show such a diagnosis.

The Board is bound by the laws enacted by Congress and by VA 
regulations.  38 U.S.C.A. § 7104.  The Board is mindful of 
the veteran's position, but it appears that there is no 
provision to allow a grant of the benefit sought on appeal 
because the statutory and regulatory requirements are shown 
not to have been met.  The veteran's claim must be denied.  


ORDER

VA compensation for birth defects of a child born to a 
Vietnam veteran is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


